Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., abstract idea which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception.  
STEP 1:
The claims are direct to method/process which is one of the categories of statutory subject matter.   
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., abstract idea because at least one of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
1. A computer system comprising: a memory storing a plurality of user profile records and a plurality of skill profile records; a network interface; and at least one processor coupled to the memory and the network interface and configured to: receive a request to recommend a skill to improve mental health of a user; retrieve, from the plurality of user profile records, a user profile record associated with the user and the skill, the user profile record including a first weight; retrieve, from the plurality of skill profile records, a skill profile record associated with the skill, the skill profile record including a second weight; determine a third weight based on the first weight and the second weight; generate a response to the request, the response including an identifier of the skill and the third weight; and transmit the response to a virtual assistant.
The limitation “retrieve, from the plurality of skill profile records, a skill profile record associated with the skill” can be performed by a mental process in the human mind and thus is directed to an abstract idea.  
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending at a high level of generality, well-understood, routine, conventional activities known to the industry to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer (computer system) is simply linked to a particular technological environment or field of use, i.e., mental health.  Clearly, the generic computer does not improve the technological field because no computer functions are integrated into the method steps.  A draftsman can simply append a computer system to the claimed method steps.  Furthermore, the additional elements do not constitute improvement(s) in the operation of the generic computer per se.  The following is post-solution activity and is not patentable subject matter: “generate a response to the request, the response including an identifier of the skill and the third weight; and transmit the response to a virtual assistant.”
STEP 2B:
The additional elements do not amount to significantly more than the judicial exception, i.e., the additional elements such as features, limitations, steps, individually or in combination do not contribute to an inventive concept.  The inventive concept of recommending a skill/treatment to improve mental health of a user is performed many times per day by a skilled medical practitioner, i.e., human being.  At best the invention can be characterized as automating well-known method steps for the treatment of one or more mental health conditions.    
The courts have recognized that the following computer function is well-understood, routine and conventional function because it is claimed in a merely generic manner, e.g., at a high level of generality.  The following is pertinent to instant invention:
arranging a hierarchy of groups, particularly as claimed “determine a third weight based on the first weight and the second weight.” See MPEP 2106.05(d).     
Claim 2 recites:
2. The computer system of claim 1, the at least one processor being further configured to determine the first weight based on data generated by interactions between the user and one or more software applications.
The above does not correct the deficiencies of claim 1. 
Claim 3 recites:
3. The computer system of claim 2, the one or more software applications comprising one or more of a calendar application and a communications application.
The above does not correct the deficiencies of claim 1. 
Claim 4 recites:
4. The computer system of claim 1, the at least one processor being further configured to determine the second weight based on data generated by interactions between at least one user other than the user and one or more software applications.
The above does not correct the deficiencies of claim 1. 
Claim 5 recites:
5. The computer system of claim 1, the at least one processor being further configured to: prompt, via the virtual assistant, the user to enter input specifying feelings regarding work; receive the input; execute a natural language process on the input to identify one or more keywords and sentiments; and generate the request to recommend the skill, the request including the one or more keywords and sentiments.
The above does not correct the deficiencies of claim 1.
Claim 6 recites:
6. The computer system of claim 5, wherein to retrieve the user profile record comprises to retrieve a user profile record associated with the user, the skill, and the one or more keywords and sentiments and to retrieve the skill profile record comprises to retrieve a skill profile record associated with the skill and the one or more keywords and sentiments.
The above does not correct the deficiencies of claim 1.
Claim 7 recites:
7. The computer system of claim 1, the at least one processor being further configured to: configure the skill to the user; and implement the skill using a microapp within a virtual workspace client.
The above does not correct the deficiencies of claim 1.
Claim 8 recites:
8. The computer system of claim 7, the at least one processor being further configured to: monitor utilization of the skill by the user; prompt the user for feedback regarding the skill; and store the feedback in the memory.
The above does not correct the deficiencies of claim 1.
Claim 9 recites:
9. The computer system of claim 8, the at least one processor being further configured to determine the first weight based on the feedback.
The above does not correct the deficiencies of claim 1.
Claim 10 recites:
10. The computer system of claim 9, the at least one processor being further configured to: monitor utilization of the skill by at least one user other than the user; prompt the at least one user for other feedback regarding the skill; and determine the second weight based on the other feedback.
The above does not correct the deficiencies of claim 1.
Claims 11-20 are rejected on the same basis as claims 1-10. 

Claim Objections
Claim 6 is objected to because of the following informalities: the following limitation is repeated:
to retrieve the skill profile record comprises to retrieve a skill profile record associated with the skill and the one or more keywords and sentiments.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselberg (US 2020/0402642) in view of Osborn (US 2014/0065585) in view of DenBoer (US 10,262,551) in view of Kutzko (US 2020/0273578) and further in view of Salem (US 2018/0248981). 
Regarding claim 1, Hasselberg discloses:
a memory storing a plurality of user profile records 
	Hasselberg [0023] 

a plurality of skill profile records; 
	Hasselberg [0015]

a network interface; 
	Hasselberg [0021]

and at least one processor coupled to the memory and the network interface and configured to:
	Hasselberg [0005] 
receive a request to recommend a skill to improve mental health of a user; 
Hasselberg [0015], Certain aspects and features relate to delivering individualized mental health therapies by leveraging patient-reported outcome data collection, electronic health record (EHR) integration, and patient responses to visual or auditory stimuli. An example of a mental health therapy is cognitive behavioral therapy (CBT) by which a virtual therapist can deliver treatment modules to a patient and answers from the patient to questions and perception of stimuli can be used by the system to modify information that is delivered to the patient.
	Hasselberg [0023] In some cases, the user device may interact with the mental-health-treatment-delivery-server via an application programming interface, a cloud-based application, or a standalone application that is downloaded to the user device from the mental-health-treatment-delivery-server. The user device may access the mental-health-treatment-delivery-server via various networking interfaces, direct communication protocols, or existing medical protocols. 
	Hasselberg [0027] In some cases, mental-health-treatment-delivery server 102 can determine that features of a stress level, such as stress factors that are used to compute a stress level, may be integrated into electronic health record server 106. The mental-health-treatment-delivery server 102 can analyze records of electronic health record server 106 to determine a change in user performance over a time period associated with delivering mental health treatment to a particular user.	

retrieve, from the plurality of user profile records, a user profile record associated with the user and the skill, 
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Osborn discloses:
	Osborn [0120] After the user has gone through many personality refining questions and many iterations 451 of the therapeutic exercises, the system will collect enough data to determine which therapeutic methodology the user prefers or is best for their mental health treatments. In step 470, the system will consider the user's scores on all of their therapeutic treatments to determine the best personalized therapy and, in step 480 will begin to offer the therapeutic methodology that has continually scored the highest ratings from the user's regular use of the system.	
profile = many personality refining questions 
skill = therapeutic methodology/mental health treatment   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Osborn for the purpose of collecting enough data to determine which therapeutic methodology the user prefers or is best for their mental health treatments. 

the user profile record including a first weight;
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, DenBoer discloses: 
	DenBoer claim 19, A system in accordance with claim 17, further comprising a user profile database, wherein the first mental status score is associated with the user in the user profile database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of DenBoer for the purpose of associating the user profile database with a first score.  

retrieve, from the plurality of skill profile records, a skill profile record associated with the skill, the skill profile record including a second weight; 
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kutzko discloses:
	Kutzko [0131] In preferred embodiments, the possible therapies 127 may be ranked by probability of successful treatment of a new condition 121 of the patient 101B, such as the primary condition 121, may be determined by the artificial intelligence module 152. Preferably, all possible therapies 127 may be determined and may be assigned ranking for successful treatment. The artificial intelligence module 152 may rank the possible therapies 127 based on the likelihood of the therapy successfully treating the condition 121. This likelihood may be based on the compliance record 123 and one or more conditions 121 and limiting factors 122 of the patient 101B. As an example, an artificial intelligence module 152 may determine two possible therapies 127, such as a first therapy and a second therapy, and the artificial intelligence module 152 may rank the first and second possible therapies 127 by probability of the first and second possible therapies 127 being a successful treatment, wherein the probability of success is based on factors including patient compliance, the patient's existing condition or existing conditions, treatment cost, and historical success rate of the treatments as determined from information stored on the blockchain database. As a further example, the artificial intelligence module 152 may rank the second possible therapy 127 (an oral phytocannabinoid) higher than the first possible therapy 127 (a topical prescription) since the patient has a higher compliance record 123 with oral therapies than they do with topical therapies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Kutzko for the purpose of ranking successful treatments.   

determine a third weight based on the first weight and the second weight; 
	Kutzko [0131], As an example, an artificial intelligence module 152 may determine two possible therapies 127, such as a first therapy and a second therapy, and the artificial intelligence module 152 may rank the first and second possible therapies 127 by probability of the first and second possible therapies 127 being a successful treatment, wherein the probability of success is based on factors including patient compliance, the patient's existing condition or existing conditions, treatment cost, and historical success rate of the treatments as determined from information stored on the blockchain database. As a further example, the artificial intelligence module 152 may rank the second possible therapy 127 (an oral phytocannabinoid) higher than the first possible therapy 127 (a topical prescription) since the patient has a higher compliance record 123 with oral therapies than they do with topical therapies.

generate a response to the request, the response including an identifier of the skill and the third weight; 
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Osborn discloses:
	Osborn [0120] After the user has gone through many personality refining questions and many iterations 451 of the therapeutic exercises, the system will collect enough data to determine which therapeutic methodology the user prefers or is best for their mental health treatments. In step 470, the system will consider the user's scores on all of their therapeutic treatments to determine the best personalized therapy and, in step 480 will begin to offer the therapeutic methodology that has continually scored the highest ratings from the user's regular use of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Osborn for the purpose of determine which therapeutic methodology the user prefers or is best for their mental health treatments. 
	
transmit the response to a virtual assistant
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Salem discloses: 
	Salem [0070] In operation, user interaction with the device and/or modules may entail the collection of data that may be retained at the device, with data provided from modules to the device via WiFi, Bluetooth, or through a USB connection or by any other means known in the art. The processor at the device may process the data using device formulas and/or applications and may format the data into graphs, charts, diagrams, virtual assistants and other forms to be displayed to the user via, for example, the device (2D, 3D, or holographic) screen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Salem for the purpose of transmitting the response to a virtual assistant.  

Regarding claim 2, the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the at least one processor being further configured to determine the first weight based on data generated by interactions between the user and one or more software applications.
DenBoer claim 19, A system in accordance with claim 17, further comprising a user profile database, wherein the first mental status score is associated with the user in the user profile database.

Regarding claim 3, the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the one or more software applications comprising one or more of a calendar application and a communications application.
	DenBoer col 9, lines 15-30, As best seen in FIG. 5A through 7D, in implementing the initial cognitive assessment, the user is led through a series of interactive screens to build user background information, user personality traits, and engage in one or more cognitive exercises to generate an initial mental status score. All information collected is used by cognitive exercise module 110 in presenting the user with exercises and information most relevant to their needs. The data is collected using a plurality of interactive question/answers. The answers to the questions presented are stored in association with the user's profile in user profile database 122 and used by exercise engine 114 to determine the best exercising regimen for the user.

Regarding claim 4, the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the at least one processor being further configured to determine the second weight based on data generated by interactions between at least one user other than the user and one or more software applications.
	Kutzko [0092] The present invention will now be described by example and through referencing the appended figures representing preferred and alternative embodiments. As perhaps best shown by FIG. 1, an illustrative example of some of the physical components which may comprise a system for predicting the health and therapeutic behavior of individuals (“the system”) 100 according to some embodiments is presented. The system 100 is configured to facilitate the transfer of data and information between one or more access points 103, client devices 400, and servers 300 over a data network 105. Each client device 400 may send data to and receive data from the data network 105 through a network connection 104 with an access point 103. A data store 308 accessible by the server 300 may contain one or more databases. The data may comprise any type of information pertinent to one or more users 101. In preferred embodiments, the data may include healthcare information, such as information on or describing one or more users 101, information on or describing one or more medical conditions 121, information on or describing one or more medications and other therapies used to treat medical conditions 121, information on or describing the cost of one or more medications and other therapies used to treat medical conditions 121, information requested by one or more users 101, information supplied by one or more users 101, and any other information which may be used to provide cost effective healthcare that is individually personalized.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem and further in view of Ji (US 2018/0069814) and further in view of Bantilan (US 2020/0185096).   
The combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the at least one processor being further configured to prompt, via the virtual assistant, 
	Salem [0070] 

the user to enter input specifying feelings regarding work; 
The combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the elements of the claimed invention as noted it does not disclose above limitation.  However, Ji discloses: 
	Ji [0004] The term “emoticon” is a portmanteau word derived from “emotion” that means a feeling and an icon, and refers to a specific pictorial symbol used for expressing a user's a feeling or an opinion in cyberspace. Such emoticons started from an image symbolizing a smiley face, and have been diversified in kind and form including from facial expressions showing the other party's feelings when exchanging online chatting messages or emails, to feelings, jobs, characters, and animals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem to obtain above limitation based on the teachings of Ji for the purpose of denoting an author’s feelings in an electronic message. 

receive the input; 
	Salem [0070]

execute a natural language process on the input to identify one or more keywords and sentiments;
The combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the lements of the claimed invention as noted but does not disclose above limitation.  However, Bantilan discloses: 
Bantilan [0209] For example, suppose a client's message reads, “I felt empowered once I started putting myself in other people's shoes.” In various embodiments, a keyword (e.g., “empowered”) may be extracted from the client's message (e.g., via natural language summarization methods), and the keyword may be displayed on the plot in proximity to the spike in the client's activity level. In this way, a provider may quickly peruse the graph, note where activity levels increased, and get a quick summary of what was causing or happening as the activity level increased
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem to obtain above limitation based on the teachings of Bantilan for the purpose of determining a keyword via NLP.  

and generate the request to recommend the skill, 
	Hasselberg [0015], [0023], [0027] 

the request including the one or more keywords and sentiments.
Ji [0004] The term “emoticon” is a portmanteau word derived from “emotion” that means a feeling and an icon, and refers to a specific pictorial symbol used for expressing a user's a feeling or an opinion in cyberspace. Such emoticons started from an image symbolizing a smiley face, and have been diversified in kind and form including from facial expressions showing the other party's feelings when exchanging online chatting messages or emails, to feelings, jobs, characters, and animals.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko, Salem, Ji and Bantilan and further in view of Rasochova (US 2021/0027897).    
Regarding claim 6, the combination of Hasselberg, Osborn, DenBoer, Kutzko, Salem, Ji and Bantilan discloses the elements of the claimed invention as noted but does not disclose wherein to retrieve the user profile record comprises to retrieve a user profile record associated with the user, the skill, and the one or more keywords and sentiments and to retrieve the skill profile record comprises to retrieve a skill profile record associated with the skill and the one or more keywords and sentiments.  However, Rasochova discloses: 
	Rasochova [0147] For example, the treatment regimen is suggested to be applied once a day, instead of twice a day. The personalization provided by the program 105 is not limited to recommendations directed to treatment regimes and treatment compositions. The program 105 may provide behavioral suggestions directed, but not limited, to: dietary recommendations; additional beauty routine recommendations; and recommendations on managing other aspects of a user's life (i.e., stress) in the treatment plan. The program 105 can further personalize and learn about environmental factors, such as weather and seasonal changes and how they relate to user's skin health. Harnessing this data could lead to changes in treatment regimens, treatment recommendations, and other treatment recommendations, based on the season and weather a user's hometown is experiencing. With respect to Sarah and Emma, the weather conditions of Brooklyn, N.Y. and Los Angeles, Calif. are factors used to devise the treatment plan, analyzing the progress of the treatment plan, and modifying the treatment plan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko, Salem, Ji and Bantilan to obtain above limitation based on the teachings of Rasochova for the purpose of providing a user with a treatment plan to manage stress n his/her life.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem and further in view of Khan (US 2021/6591).  
Regarding claim 7, the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem          discloses the elements of the claimed invention as noted but does not disclose: the at least one processor being further configured to: configure the skill to the user; and implement the skill using a microapp within a virtual workspace client.  However, Khan discloses:
	Khan [0192] Task management teaches the client 106 how to organize his or her thoughts by, in an example embodiment, having the client 106 write down (e.g., on a piece of paper separate from the smartphone running the client treatment system 100 app) the first five tasks that come to his or her mind, prioritizing the tasks, and allowing the client 106 to mark the tasks off one by one upon completion. The client is encouraged, by the task management functionality as suggested or offered by the plan of action step 118 and/or the suggested therapies A, B 120, 122, respectively, to remain concise, precise and actionable by limiting the input character count to a pre-defined quantity, e.g., 150 to 400 characters, for each task.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem to obtain above limitation based on the teachings of Khan for the purpose of running the client treatment system on an application.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem and Khan and further in view of Hyder (US 2020/0229741).  
Regarding claim 8, the combination of Hasselberg, Osborn, DenBoer, Kutzko, Salem and Khan    discloses the elements of the claimed invention as noted but does not disclose the at least one processor being further configured to: monitor utilization of the skill by the user; prompt the user for feedback regarding the skill; and store the feedback in the memory.  However, Hyder discloses:
Hyder [0028] The overall well-being of the user account is monitored in order to facilitate the treatment of diabetes with the present invention with the behavioral health process, shown in FIG. 10. During the behavioral health process, a psychological threshold managed by the remote server is provided. The psychological threshold is the lowest acceptable limit for the state of the mental health of the user account. The user account is prompted to complete a psychological questionnaire with the corresponding PC device during Step G. The psychological questionnaire determines if the mental health of the user account throughout the overall process of the present invention is good, safe, or in danger. A psychological score is assessed in accordance to a set of answer for the psychological questionnaire with the remote server. The psychological score defines whether the mental health of the user account is good, safe, or in danger. A therapist recommendation is sent from the remote server to the corresponding PC device of the user account, if the psychological score is lower than or equal to the psychological threshold. The therapist recommendation includes contact information associated with a therapist that is best capable to help navigate the mental health that is in danger for the user account.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem and Khan to obtain above limitation based on the teachings of Hyder for the purpose of monitoring overall well-being of the user account in order to facilitate the treatment of diabetes with the present invention with the behavioral health process. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan and Hyder and further in view of Amarasingham (US 2017/0132371). 
Regarding claim 9, the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan and Hyder discloses the elements of the claimed invention as noted but does not disclose the at least one processor being further configured to determine the first weight based on the feedback.  However, Amarasingham discloses: 
	Amarasingham claim 14, further comprising receiving reviewer feedback, and automatically adjusting the weights of the plurality of risk variables in consideration of the received reviewer feedback and the clinical and non-clinical data to identify likely relevant information for a given patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan and Hyder to obtain above limitation based on the teachings of Amarasingham for the purpose of adjusting weights of the risk variables based on user feedback.  

Regarding claim 10, the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan, Hyder and Amarasingham discloses the at least one processor being further configured to: monitor utilization of the skill by at least one user other than the user; prompt the at least one user for other feedback regarding the skill; and determine the second weight based on the other feedback.
Amarasingham abstract, A computerized method of automated patient chart review includes receiving a selection of a particular patient, automatically parsing at least one document of a patient's medical record having structured data and natural language data, automatically generating a list of variables from the patient's medical record, automatically generating a list of important variables from the list of variables associated with a specific clinical event from the structured data and natural language data. Predictive modeling and artificial intelligence are used to analyze the patient data, reviewer actions, and reviewer feedback data.
One of ordinary skill in the art would have known Amarasingham is teaching a plurality of reviewers.  There is no teaching or suggestion in the disclosure of Amarasingham that there is one and only one reviewer.    
	  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselberg in view of Osborn in view of DenBoer in view of Kutzko and further in view of Salem. 
Regarding claim 1, Hasselberg discloses:
receiving a request to recommend a skill to improve mental health of a user; 
Hasselberg [0015], Certain aspects and features relate to delivering individualized mental health therapies by leveraging patient-reported outcome data collection, electronic health record (EHR) integration, and patient responses to visual or auditory stimuli. An example of a mental health therapy is cognitive behavioral therapy (CBT) by which a virtual therapist can deliver treatment modules to a patient and answers from the patient to questions and perception of stimuli can be used by the system to modify information that is delivered to the patient.
	Hasselberg [0023] In some cases, the user device may interact with the mental-health-treatment-delivery-server via an application programming interface, a cloud-based application, or a standalone application that is downloaded to the user device from the mental-health-treatment-delivery-server. The user device may access the mental-health-treatment-delivery-server via various networking interfaces, direct communication protocols, or existing medical protocols. 
	Hasselberg [0027] In some cases, mental-health-treatment-delivery server 102 can determine that features of a stress level, such as stress factors that are used to compute a stress level, may be integrated into electronic health record server 106. The mental-health-treatment-delivery server 102 can analyze records of electronic health record server 106 to determine a change in user performance over a time period associated with delivering mental health treatment to a particular user.	

retrieving from the plurality of user profile records, a user profile record associated with the user and the skill, 
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Osborn discloses:
	Osborn [0120] After the user has gone through many personality refining questions and many iterations 451 of the therapeutic exercises, the system will collect enough data to determine which therapeutic methodology the user prefers or is best for their mental health treatments. In step 470, the system will consider the user's scores on all of their therapeutic treatments to determine the best personalized therapy and, in step 480 will begin to offer the therapeutic methodology that has continually scored the highest ratings from the user's regular use of the system.	
profile = many personality refining questions 
skill = therapeutic methodology/mental health treatment   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Osborn for the purpose of collecting enough data to determine which therapeutic methodology the user prefers or is best for their mental health treatments. 

the user profile record including a first weight;
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, DenBoer discloses: 
	DenBoer claim 19, A system in accordance with claim 17, further comprising a user profile database, wherein the first mental status score is associated with the user in the user profile database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of DenBoer for the purpose of associating the user profile database with a first score.  

retrieving, from the plurality of skill profile records, a skill profile record associated with the skill, the skill profile record including a second weight; 
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kutzko discloses:
	Kutzko [0131] In preferred embodiments, the possible therapies 127 may be ranked by probability of successful treatment of a new condition 121 of the patient 101B, such as the primary condition 121, may be determined by the artificial intelligence module 152. Preferably, all possible therapies 127 may be determined and may be assigned ranking for successful treatment. The artificial intelligence module 152 may rank the possible therapies 127 based on the likelihood of the therapy successfully treating the condition 121. This likelihood may be based on the compliance record 123 and one or more conditions 121 and limiting factors 122 of the patient 101B. As an example, an artificial intelligence module 152 may determine two possible therapies 127, such as a first therapy and a second therapy, and the artificial intelligence module 152 may rank the first and second possible therapies 127 by probability of the first and second possible therapies 127 being a successful treatment, wherein the probability of success is based on factors including patient compliance, the patient's existing condition or existing conditions, treatment cost, and historical success rate of the treatments as determined from information stored on the blockchain database. As a further example, the artificial intelligence module 152 may rank the second possible therapy 127 (an oral phytocannabinoid) higher than the first possible therapy 127 (a topical prescription) since the patient has a higher compliance record 123 with oral therapies than they do with topical therapies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Kutzko for the purpose of ranking successful treatments.   

determining a third weight based on the first weight and the second weight; 
	Kutzko [0131], As an example, an artificial intelligence module 152 may determine two possible therapies 127, such as a first therapy and a second therapy, and the artificial intelligence module 152 may rank the first and second possible therapies 127 by probability of the first and second possible therapies 127 being a successful treatment, wherein the probability of success is based on factors including patient compliance, the patient's existing condition or existing conditions, treatment cost, and historical success rate of the treatments as determined from information stored on the blockchain database. As a further example, the artificial intelligence module 152 may rank the second possible therapy 127 (an oral phytocannabinoid) higher than the first possible therapy 127 (a topical prescription) since the patient has a higher compliance record 123 with oral therapies than they do with topical therapies.

generating a response to the request, the response including an identifier of the skill and the third weight; 
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Osborn discloses:
	Osborn [0120] After the user has gone through many personality refining questions and many iterations 451 of the therapeutic exercises, the system will collect enough data to determine which therapeutic methodology the user prefers or is best for their mental health treatments. In step 470, the system will consider the user's scores on all of their therapeutic treatments to determine the best personalized therapy and, in step 480 will begin to offer the therapeutic methodology that has continually scored the highest ratings from the user's regular use of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Osborn for the purpose of determine which therapeutic methodology the user prefers or is best for their mental health treatments. 
	
transmitting the response to a virtual assistant
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Salem discloses: 
	Salem [0070] In operation, user interaction with the device and/or modules may entail the collection of data that may be retained at the device, with data provided from modules to the device via WiFi, Bluetooth, or through a USB connection or by any other means known in the art. The processor at the device may process the data using device formulas and/or applications and may format the data into graphs, charts, diagrams, virtual assistants and other forms to be displayed to the user via, for example, the device (2D, 3D, or holographic) screen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Salem for the purpose of transmitting the response to a virtual assistant.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem and further in view of Ji and further in view of Bantilan.   
The combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses:
prompting via the virtual assistant, 
	Salem [0070] 

the user to enter input specifying feelings regarding work; 
The combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the elements of the claimed invention as noted it does not disclose above limitation.  However, Ji discloses: 
	Ji [0004] The term “emoticon” is a portmanteau word derived from “emotion” that means a feeling and an icon, and refers to a specific pictorial symbol used for expressing a user's a feeling or an opinion in cyberspace. Such emoticons started from an image symbolizing a smiley face, and have been diversified in kind and form including from facial expressions showing the other party's feelings when exchanging online chatting messages or emails, to feelings, jobs, characters, and animals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem to obtain above limitation based on the teachings of Ji for the purpose of denoting an author’s feelings in an electronic message. 

receiving the input; 
	Salem [0070]

executing a natural language process on the input to identify one or more keywords and sentiments;
The combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the lements of the claimed invention as noted but does not disclose above limitation.  However, Bantilan discloses: 
Bantilan [0209] For example, suppose a client's message reads, “I felt empowered once I started putting myself in other people's shoes.” In various embodiments, a keyword (e.g., “empowered”) may be extracted from the client's message (e.g., via natural language summarization methods), and the keyword may be displayed on the plot in proximity to the spike in the client's activity level. In this way, a provider may quickly peruse the graph, note where activity levels increased, and get a quick summary of what was causing or happening as the activity level increased
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem to obtain above limitation based on the teachings of Bantilan for the purpose of determining a keyword via NLP.  

and generating the request to recommend the skill, 
	Hasselberg [0015], [0023], [0027] 

the request including the one or more keywords and sentiments.
Ji [0004] The term “emoticon” is a portmanteau word derived from “emotion” that means a feeling and an icon, and refers to a specific pictorial symbol used for expressing a user's a feeling or an opinion in cyberspace. Such emoticons started from an image symbolizing a smiley face, and have been diversified in kind and form including from facial expressions showing the other party's feelings when exchanging online chatting messages or emails, to feelings, jobs, characters, and animals.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko, Salem, Ji and Bantilan and further in view of Rasochova.   
Regarding claim 13, the combination of Hasselberg, Osborn, DenBoer, Kutzko, Salem, Ji and Bantilan discloses the elements of the claimed invention as noted but does not disclose:
retrieving the user profile record comprises to retrieve a user profile record associated with the user, the skill, and the one or more keywords and sentiments and retrieving the skill profile record comprises to retrieve a skill profile record associated with the skill and the one or more keywords and sentiments.  However, Rasochova discloses: 
	Rasochova [0147] For example, the treatment regimen is suggested to be applied once a day, instead of twice a day. The personalization provided by the program 105 is not limited to recommendations directed to treatment regimes and treatment compositions. The program 105 may provide behavioral suggestions directed, but not limited, to: dietary recommendations; additional beauty routine recommendations; and recommendations on managing other aspects of a user's life (i.e., stress) in the treatment plan. The program 105 can further personalize and learn about environmental factors, such as weather and seasonal changes and how they relate to user's skin health. Harnessing this data could lead to changes in treatment regimens, treatment recommendations, and other treatment recommendations, based on the season and weather a user's hometown is experiencing. With respect to Sarah and Emma, the weather conditions of Brooklyn, N.Y. and Los Angeles, Calif. are factors used to devise the treatment plan, analyzing the progress of the treatment plan, and modifying the treatment plan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko, Salem, Ji and Bantilan to obtain above limitation based on the teachings of Rasochova for the purpose of providing a user with a treatment plan to manage stress n his/her life.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem and Khan and further in view of Hyder.  
Regarding claim 14, the combination of Hasselberg, Osborn, DenBoer, Kutzko, Salem and Khan    discloses:
monitoring utilization of the skill by the user; prompting the user for feedback regarding the skill; and storing the feedback in the memory.  However, Hyder discloses:
Hyder [0028] The overall well-being of the user account is monitored in order to facilitate the treatment of diabetes with the present invention with the behavioral health process, shown in FIG. 10. During the behavioral health process, a psychological threshold managed by the remote server is provided. The psychological threshold is the lowest acceptable limit for the state of the mental health of the user account. The user account is prompted to complete a psychological questionnaire with the corresponding PC device during Step G. The psychological questionnaire determines if the mental health of the user account throughout the overall process of the present invention is good, safe, or in danger. A psychological score is assessed in accordance to a set of answer for the psychological questionnaire with the remote server. The psychological score defines whether the mental health of the user account is good, safe, or in danger. A therapist recommendation is sent from the remote server to the corresponding PC device of the user account, if the psychological score is lower than or equal to the psychological threshold. The therapist recommendation includes contact information associated with a therapist that is best capable to help navigate the mental health that is in danger for the user account.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem and Khan to obtain above limitation based on the teachings of Hyder for the purpose of monitoring overall well-being of the user account in order to facilitate the treatment of diabetes with the present invention with the behavioral health process. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan and Hyder and further in view of Amarasingham. 
Regarding claim 15, the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan and Hyder discloses the elements of the claimed invention as noted but does not disclose: 
determining the first weight based on the feedback.  However, Amarasingham discloses: 
	Amarasingham claim 14, further comprising receiving reviewer feedback, and automatically adjusting the weights of the plurality of risk variables in consideration of the received reviewer feedback and the clinical and non-clinical data to identify likely relevant information for a given patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan and Hyder to obtain above limitation based on the teachings of Amarasingham for the purpose of adjusting weights of the risk variables based on user feedback.  

Regarding claim 16, the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan, Hyder and Amarasingham discloses:
monitoring utilization of the skill by at least one user other than the user; prompting the at least one user for other feedback regarding the skill; and determining the second weight based on the other feedback.
Amarasingham abstract, A computerized method of automated patient chart review includes receiving a selection of a particular patient, automatically parsing at least one document of a patient's medical record having structured data and natural language data, automatically generating a list of variables from the patient's medical record, automatically generating a list of important variables from the list of variables associated with a specific clinical event from the structured data and natural language data. Predictive modeling and artificial intelligence are used to analyze the patient data, reviewer actions, and reviewer feedback data.
One of ordinary skill in the art would have known Amarasingham is teaching a plurality of reviewers.  There is no teaching or suggestion in the disclosure of Amarasingham that there is one and only one reviewer.    

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselberg in view of Osborn in view of DenBoer in view of  Kutzko and further in view of Salem. 
Regarding claim 1, Hasselberg discloses:
receive a request to recommend a skill to improve mental health of a user; 
Hasselberg [0015], Certain aspects and features relate to delivering individualized mental health therapies by leveraging patient-reported outcome data collection, electronic health record (EHR) integration, and patient responses to visual or auditory stimuli. An example of a mental health therapy is cognitive behavioral therapy (CBT) by which a virtual therapist can deliver treatment modules to a patient and answers from the patient to questions and perception of stimuli can be used by the system to modify information that is delivered to the patient.
	Hasselberg [0023] In some cases, the user device may interact with the mental-health-treatment-delivery-server via an application programming interface, a cloud-based application, or a standalone application that is downloaded to the user device from the mental-health-treatment-delivery-server. The user device may access the mental-health-treatment-delivery-server via various networking interfaces, direct communication protocols, or existing medical protocols. 
	Hasselberg [0027] In some cases, mental-health-treatment-delivery server 102 can determine that features of a stress level, such as stress factors that are used to compute a stress level, may be integrated into electronic health record server 106. The mental-health-treatment-delivery server 102 can analyze records of electronic health record server 106 to determine a change in user performance over a time period associated with delivering mental health treatment to a particular user.	

retrieve, from the plurality of user profile records, a user profile record associated with the user and the skill, 
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Osborn discloses:
	Osborn [0120] After the user has gone through many personality refining questions and many iterations 451 of the therapeutic exercises, the system will collect enough data to determine which therapeutic methodology the user prefers or is best for their mental health treatments. In step 470, the system will consider the user's scores on all of their therapeutic treatments to determine the best personalized therapy and, in step 480 will begin to offer the therapeutic methodology that has continually scored the highest ratings from the user's regular use of the system.	
profile = many personality refining questions 
skill = therapeutic methodology/mental health treatment   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Osborn for the purpose of collecting enough data to determine which therapeutic methodology the user prefers or is best for their mental health treatments. 

the user profile record including a first weight;
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, DenBoer discloses: 
	DenBoer claim 19, A system in accordance with claim 17, further comprising a user profile database, wherein the first mental status score is associated with the user in the user profile database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of DenBoer for the purpose of associating the user profile database with a first score.  

retrieve, from the plurality of skill profile records, a skill profile record associated with the skill, the skill profile record including a second weight; 
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kutzko discloses:
	Kutzko [0131] In preferred embodiments, the possible therapies 127 may be ranked by probability of successful treatment of a new condition 121 of the patient 101B, such as the primary condition 121, may be determined by the artificial intelligence module 152. Preferably, all possible therapies 127 may be determined and may be assigned ranking for successful treatment. The artificial intelligence module 152 may rank the possible therapies 127 based on the likelihood of the therapy successfully treating the condition 121. This likelihood may be based on the compliance record 123 and one or more conditions 121 and limiting factors 122 of the patient 101B. As an example, an artificial intelligence module 152 may determine two possible therapies 127, such as a first therapy and a second therapy, and the artificial intelligence module 152 may rank the first and second possible therapies 127 by probability of the first and second possible therapies 127 being a successful treatment, wherein the probability of success is based on factors including patient compliance, the patient's existing condition or existing conditions, treatment cost, and historical success rate of the treatments as determined from information stored on the blockchain database. As a further example, the artificial intelligence module 152 may rank the second possible therapy 127 (an oral phytocannabinoid) higher than the first possible therapy 127 (a topical prescription) since the patient has a higher compliance record 123 with oral therapies than they do with topical therapies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Kutzko for the purpose of ranking successful treatments.   

determine a third weight based on the first weight and the second weight; 
	Kutzko [0131], As an example, an artificial intelligence module 152 may determine two possible therapies 127, such as a first therapy and a second therapy, and the artificial intelligence module 152 may rank the first and second possible therapies 127 by probability of the first and second possible therapies 127 being a successful treatment, wherein the probability of success is based on factors including patient compliance, the patient's existing condition or existing conditions, treatment cost, and historical success rate of the treatments as determined from information stored on the blockchain database. As a further example, the artificial intelligence module 152 may rank the second possible therapy 127 (an oral phytocannabinoid) higher than the first possible therapy 127 (a topical prescription) since the patient has a higher compliance record 123 with oral therapies than they do with topical therapies.

generate a response to the request, the response including an identifier of the skill and the third weight; 
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Osborn discloses:
	Osborn [0120] After the user has gone through many personality refining questions and many iterations 451 of the therapeutic exercises, the system will collect enough data to determine which therapeutic methodology the user prefers or is best for their mental health treatments. In step 470, the system will consider the user's scores on all of their therapeutic treatments to determine the best personalized therapy and, in step 480 will begin to offer the therapeutic methodology that has continually scored the highest ratings from the user's regular use of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Osborn for the purpose of determine which therapeutic methodology the user prefers or is best for their mental health treatments. 
	
transmit the response to a virtual assistant
Hasselberg discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Salem discloses: 
	Salem [0070] In operation, user interaction with the device and/or modules may entail the collection of data that may be retained at the device, with data provided from modules to the device via WiFi, Bluetooth, or through a USB connection or by any other means known in the art. The processor at the device may process the data using device formulas and/or applications and may format the data into graphs, charts, diagrams, virtual assistants and other forms to be displayed to the user via, for example, the device (2D, 3D, or holographic) screen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasselberg to obtain above limitation based on the teachings of Salem for the purpose of transmitting the response to a virtual assistant.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem and further in view of Ji (US 2018/0069814) and further in view of Bantilan (US 2020/0185096).   
The combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses:
prompt, via the virtual assistant, 
	Salem [0070] 

the user to enter input specifying feelings regarding work; 
The combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the elements of the claimed invention as noted it does not disclose above limitation.  However, Ji discloses: 
	Ji [0004] The term “emoticon” is a portmanteau word derived from “emotion” that means a feeling and an icon, and refers to a specific pictorial symbol used for expressing a user's a feeling or an opinion in cyberspace. Such emoticons started from an image symbolizing a smiley face, and have been diversified in kind and form including from facial expressions showing the other party's feelings when exchanging online chatting messages or emails, to feelings, jobs, characters, and animals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem to obtain above limitation based on the teachings of Ji for the purpose of denoting an author’s feelings in an electronic message. 

receive the input; 
	Salem [0070]

execute a natural language process on the input to identify one or more keywords and sentiments;
The combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem discloses the lements of the claimed invention as noted but does not disclose above limitation.  However, Bantilan discloses: 
Bantilan [0209] For example, suppose a client's message reads, “I felt empowered once I started putting myself in other people's shoes.” In various embodiments, a keyword (e.g., “empowered”) may be extracted from the client's message (e.g., via natural language summarization methods), and the keyword may be displayed on the plot in proximity to the spike in the client's activity level. In this way, a provider may quickly peruse the graph, note where activity levels increased, and get a quick summary of what was causing or happening as the activity level increased
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko and Salem to obtain above limitation based on the teachings of Bantilan for the purpose of determining a keyword via NLP.  

and generate the request to recommend the skill, 
	Hasselberg [0015], [0023], [0027] 

the request including the one or more keywords and sentiments.
Ji [0004] The term “emoticon” is a portmanteau word derived from “emotion” that means a feeling and an icon, and refers to a specific pictorial symbol used for expressing a user's a feeling or an opinion in cyberspace. Such emoticons started from an image symbolizing a smiley face, and have been diversified in kind and form including from facial expressions showing the other party's feelings when exchanging online chatting messages or emails, to feelings, jobs, characters, and animals.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem and Khan and further in view of Hyder and further in view of Amarasingham.  
Regarding claim 19, the combination of Hasselberg, Osborn, DenBoer, Kutzko, Salem and Khan    discloses the elements of the claimed invention as noted but does not disclose:
monitor utilization of the skill by the user; 
prompt the user for feedback regarding the skill; and store the feedback in the memory.  However, Hyder discloses:
Hyder [0028] The overall well-being of the user account is monitored in order to facilitate the treatment of diabetes with the present invention with the behavioral health process, shown in FIG. 10. During the behavioral health process, a psychological threshold managed by the remote server is provided. The psychological threshold is the lowest acceptable limit for the state of the mental health of the user account. The user account is prompted to complete a psychological questionnaire with the corresponding PC device during Step G. The psychological questionnaire determines if the mental health of the user account throughout the overall process of the present invention is good, safe, or in danger. A psychological score is assessed in accordance to a set of answer for the psychological questionnaire with the remote server. The psychological score defines whether the mental health of the user account is good, safe, or in danger. A therapist recommendation is sent from the remote server to the corresponding PC device of the user account, if the psychological score is lower than or equal to the psychological threshold. The therapist recommendation includes contact information associated with a therapist that is best capable to help navigate the mental health that is in danger for the user account.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem and Khan to obtain above limitation based on the teachings of Hyder for the purpose of monitoring overall well-being of the user account in order to facilitate the treatment of diabetes with the present invention with the behavioral health process. 

Regarding claim 19, the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan and Hyder discloses the elements of the claimed invention as noted but does not disclose the at least determine the first weight based on the feedback.  However, Amarasingham discloses: 
	Amarasingham claim 14, further comprising receiving reviewer feedback, and automatically adjusting the weights of the plurality of risk variables in consideration of the received reviewer feedback and the clinical and non-clinical data to identify likely relevant information for a given patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan and Hyder to obtain above limitation based on the teachings of Amarasingham for the purpose of adjusting weights of the risk variables based on user feedback.  
Regarding claim 10, the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan, Hyder and Amarasingham discloses the at least one processor being further configured to: monitor utilization of the skill by at least one user other than the user; prompt the at least one user for other feedback regarding the skill; and determine the second weight based on the other feedback.
Amarasingham abstract, A computerized method of automated patient chart review includes receiving a selection of a particular patient, automatically parsing at least one document of a patient's medical record having structured data and natural language data, automatically generating a list of variables from the patient's medical record, automatically generating a list of important variables from the list of variables associated with a specific clinical event from the structured data and natural language data. Predictive modeling and artificial intelligence are used to analyze the patient data, reviewer actions, and reviewer feedback data.
One of ordinary skill in the art would have known Amarasingham is teaching a plurality of reviewers.  There is no teaching or suggestion in the disclosure of Amarasingham that there is one and only one reviewer.    

Regarding claim 20, the combination of Hasselberg, Osborn, DenBoer, Kutzko,Salem, Khan, Hyder and Amarasingham discloses the at least one processor being further configured to: monitor utilization of the skill by at least one user other than the user; prompt the at least one user for other feedback regarding the skill; and determine the second weight based on the other feedback.
Amarasingham abstract, A computerized method of automated patient chart review includes receiving a selection of a particular patient, automatically parsing at least one document of a patient's medical record having structured data and natural language data, automatically generating a list of variables from the patient's medical record, automatically generating a list of important variables from the list of variables associated with a specific clinical event from the structured data and natural language data. Predictive modeling and artificial intelligence are used to analyze the patient data, reviewer actions, and reviewer feedback data.
One of ordinary skill in the art would have known Amarasingham is teaching a plurality of reviewers.  There is no teaching or suggestion in the disclosure of Amarasingham that there is one and only one reviewer.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161